Citation Nr: 0409516	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for Reiter's syndrome also 
claimed as gout and arthritis.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to November 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision by the RO.  

It is noted that the claim of service connection had previously 
been denied several times, with the latest denial in January 1994.  
In its December 2000 decision, the RO found that, although the 
submitted evidence was "new and material" it did not support the 
claim of service connection.  

Even in cases where the RO determines that new and material, 
sufficient to reopen a claim, has been received, the Board must 
decide the threshold issue of whether evidence is new and material 
before a finally decided claim is reopened.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material evidence 
has not been submitted).  

By March 2003 decision, the Board reopened the claim finding that 
sufficient new and material evidence had been submitted.  The 
Board subsequently sought a medical opinion regarding the etiology 
the veteran's claimed disability.  



FINDING OF FACT

It is shown as likely as not that any current disability diagnosed 
alternatively as Reiter's syndrome, traumatic arthritis of the 
left leg or back, and gout is etiologically linked to service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, any 
disability manifested by Reiter's syndrome, traumatic arthritis of 
left leg or back, and gout is due to disease or injury that was 
incurred in his period of active service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In this case, the initial RO decision was made prior to November 
9, 2000, the date the VCAA was enacted.  However, the Board finds 
that any defect with respect to VCAA notice requirement in this 
case must be considered to have been harmless for the reasons 
specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for benefits unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing from 
the application.  38 U.S.C.A. § 5103A (West 2002).  VCAA also 
includes certain provisions regarding the type of notice to which 
the veteran is entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that there 
is a complete evidentiary record upon which to favorably decide 
the veteran's claim.  The Board is unaware of, and the veteran has 
not identified, any additional evidence which is necessary to make 
an informed decision on this issue.  Accordingly, further 
discussion of VCAA is not reguired.  


Factual Background 

The service medical records show that on an October 1968 
enlistment physical examination the veteran was evaluated as 
normal.  On a Report of Medical History dated in October 1968, the 
veteran indicated having had swollen or painful joints; a 
contemporaneous physician's statement indicated that the veteran 
had occasional nonspecific joint aches that were minor.  

In March 1969, the veteran sustained a small abrasion of the 
cornea of the left eye.  Four days later, he no longer required 
treatment and his visual acuity was normal.  He was seen three 
times during March 1971 for complaints of sore feet and bilateral 
pes planus was noted.  

The veteran also complained of mid- tarsal pain in March 1971.  In 
May 1971, an evaluation of the feet revealed pronation of the feet 
secondary to plantar fascial strain.  In August 1971, he 
complained of having a painful left great toe, claimed to be an 
old injury.  

On an October 1971 separation medical examination, the veteran was 
evaluated as normal.  On the corresponding report of medical 
history completed by the veteran, he indicated that he did not 
have (or ever have) swollen or painful joints.  

The VA records show that the veteran was seen beginning in 
February 1982 with complaints of recurrent left ankle swelling.  
He claimed that he had had episodes of pain and swelling since a 
left ankle injury during service.  There was radiologic 
confirmation of degenerative changes in both ankles.  

On a March 1982 VA medical examination, the veteran complained of 
having a continuous swelling of the ankles, feet and legs; there 
were no objective findings of left ankle or knee disability or any 
abnormalities of the right lower extremity.  

An April 1982 VA rheumatology consultation report indicated that 
only time would tell whether the veteran's condition was Reiter's 
syndrome or degenerative joint disease.  

The outpatient records show that the veteran was treated in 
December 1984 and January 1985 for questionable Reiter's syndrome 
and in October 1985 for complaints of swelling in the feet.  

On April 1986 VA medical examination, the veteran was diagnosed 
with recurrent arthralgias in both feet and knees, etiology 
uncertain, possibly acute gout versus Reiter's syndrome.

The outpatient records from 1986 to 1988 show treatment for joint 
pains, diagnosed as inflammatory arthritis in the knees and 
ankles, Reiter's syndrome, and gout.  

On an April 1989 VA medical examination, he was diagnosed with 
Reiter's syndrome and gouty diathesis.  

The private medical records show that the veteran was treated at 
the University Hospital of Jacksonville from October 1985 to 
January 1986 for recurrent joint pain.  The impression was that of 
polyarthralgia with no evidence of Reiter's syndrome.  

The private medical records, dated from December 1987 to February 
1988, show treatment for Reiter's syndrome versus rheumatoid 
variant.  

In an August 1988 medical statement, it was noted that the 
veteran's history of joint pains had been reviewed.  A diagnosis 
of Reiter's syndrome and intermittent gouty arthritis was 
reported.  

In a November 1989 medical statement, it was stated that the 
veteran had been treated for Reiter's syndrome from 1987 to 1989.  

In an October 1993 medical statement, it was noted that the 
veteran had been treated at VA for Reiter's syndrome.  

A September 2001 VA orthopedic examination report indicated that 
it was as likely as not that the veteran had Reiter's syndrome, a 
diagnosis made in 1987 by a private rheumatologist.  The examiner 
opined that Reiter's syndrome was not predictable because it could 
wax and wane and could have different outcomes and prognoses.  The 
examiner stated that it would be speculation to relate the 
veteran's condition to his period of service.  

The November 2000 private medical records indicate that the 
veteran had diagnoses of Reiter's syndrome and gout which began in 
service with symptoms of arthritis and joint pains.  The physician 
stated that, although he did not treat the veteran during the 
veteran's period of service, he was given to understand that the 
joint pains in service continued on through the veteran's life to 
his present disability from arthritis.  

In a July 2003 medical opinion, a VA physician stated that it was 
as likely as not that the veteran's Reiter's syndrome, 
degenerative arthritis and gout were etiologically related to his 
period of active duty service.  The physician arrived at this 
conclusion after comprehensively outlining the relevant medical 
evidence of record to include the service medical records.  

The physician explained that Reiter's syndrome, gout and 
degenerative arthritis often manifested intermittently.  He also 
indicated that Reiter's syndrome was thought to involve genetic 
and environmental factors and that degenerative arthritis could 
result from trauma such as an automobile accident of which the 
veteran was a victim in service.  It was noted in this regard that 
the veteran suffered injuries to back and left leg in a motor 
vehicle accident in service.  

The examiner explained that gout was metabolic arthritis, the 
etiology of which was related to an individual's metabolism of 
uric acid.  He stated that dietary factors and body fluid status 
could be related to the manifestation of gout.  The examiner noted 
that the veteran had a painful left leg and toe in service.  

This likely could have been an episode of gout, which 
characteristically affected the great toe.  Further, the veteran's 
diet and activity in service could have precipitated gout in a 
susceptible individual.  


Law and Regulations

Service connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of duty, 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be accompanied 
by medical evidence establishing that the claimant currently has a 
claimed disability. Absent proof of a present disability, there 
can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given the claimant.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
4.3.  

When the positive and negative evidence as to a veteran's claim 
are in approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the veteran prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.


Discussion

The veteran presently suffers from a disability that has been 
variously characterized as Reiter's syndrome, arthritis and gout.  

A review of the evidence indicates that the etiology of the 
veteran's disability is not entirely clear, and in the absence of 
a nexus to service, service connection could not be granted.  38 
C.F.R. § 3.303.  

A definitive link, however, is not necessary.  Rather, for service 
connection to be granted, the record must merely reflect that the 
evidence for and against the veteran's claim is at least in 
equipoise.  Id.; 38 U.S.C.A. § 5107; Gilbert, supra.

The Board is of the view that the competent evidence in this case 
is in relative equipoise.  The July 2003 VA medical opinion, which 
is based on a comprehensive review of the entire record, opined 
that the veteran's current disability variously characterized as 
Reiter's syndrome, traumatic arthritis of the left leg or back and 
gout as likely as not are etiologically related to his period of 
active duty service.  The evidence to the contrary, in the Board's 
opinion, is not more persuasive.  

Because the evidence is now shown to be at least in relative 
equipoise, and by extending the benefit of the doubt to the 
veteran in this case, service connection must be granted.  



ORDER

Service connection for any disability manifested by Reiter's 
syndrome, traumatic arthritis of the left leg or back and gout is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



